Exhibit 10.6


CONSULTANT AGREEMENT




THIS CONSULTANT AGREEMENT (“Agreement”) is made and entered into effective as of
June 1, 2019 (the “Effective Date”) by and between Ocwen Financial Corporation,
for itself and for the benefit of its subsidiaries, affiliates, and any change
of control (“CUSTOMER”), a Florida corporation, with offices located at 1661
Worthington Road, Suite 100, West Palm Beach, FL 33409, and Catherine M.
Dondzila (“Consultant”).




WHEREAS, CUSTOMER desires to engage Consultant to provide services and/or
products (the “Services”); and


WHEREAS, Consultant desires to be retained to provide such Services pursuant to
the terms of this Agreement.


NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions set forth herein, the parties agree as follows:




1.    Services.


1.01    During the term of this Agreement, the Services provided by Consultant
on behalf of CUSTOMER shall be performed directly by the Consultant. The
Services shall be set forth in the statement of work (“Statement of Work”),
which is attached hereto as Exhibit A. If CUSTOMER issues an order for the
purchase of products and/or services (a “Purchase Order”) by facsimile or other
electronic means, the terms and conditions as set forth in this Agreement will
be fully integrated into the Purchase Order as if fully and completely printed
on the Purchase Order.


1.02    Consultant represents and warrants that he shall use his best efforts
and judgment in performance of all Services and duties under this Agreement and
shall provide such Services in an efficient, timely, professional, and accurate
manner, in accordance with CUSTOMER’s policies and procedures, industry
standards, servicing practices, and all applicable laws, statutes, ordinances,
rules, guidelines, regulations, orders, and agreements with regulatory
authorities, including without limitation, the Gramm-Leach-Bliley Act (15 U.S.C.
§6801, et seq.) and its implementing regulations, the Foreign Corrupt Practice
Act, and any laws applicable to its performance under or payments received
pursuant to this Agreement, as amended or changed from time to time. Consultant
will determine the method, details, and means of performing the Services and, if
applicable, delivering the product, and CUSTOMER shall retain the right to
inspect Consultant’s manner and method of performing said Services and the
product in order to ensure compliance with the terms and conditions in this
Agreement, the applicable Statement of Work, all Exhibits attached hereto and
made a part hereof and all applicable local, state, or federal rules,
regulations or laws. CUSTOMER further reserves the right to suggest a more
efficient or effective manner of performing said Services pursuant to said
inspection. This provision is not designed to dictate the manner or method by
which the performance is to be rendered as such is within the sole discretion of
the Consultant. If applicable, CUSTOMER reserves the right to inspect the
product with absolute right to accept, reject and or have it immediately
replaced with satisfactory product of equal value at no extra charge.


1.03    Consultant agrees to comply with all CUSTOMER practices, policies and
procedures, including but not limited to those related to security, safety,
harassment and confidentiality; and further agrees to evidence same with its own
such agreements. Consultant shall maintain records and all documentation related
to the Services under this Agreement in accordance with CUSTOMER’s policies and
procedures or any applicable laws, rules, guidelines and regulations, as amended
or changed from time to time.


1.04    Consultant acknowledges and agrees that during the term of this
Agreement, Consultant is providing Services as an independent contractor.
Consultant acknowledges and agrees that Consultant is not and will not become an
employee, partner, agent, or principal of CUSTOMER while this Agreement is in
effect. Consultant agrees that Consultant is not entitled to the rights or
benefits afforded the employees of CUSTOMER, including but not limited to
disability or unemployment insurance, overtime, workers’ compensation, medical
insurance, sick leave, vacation, or any other employment benefit.


1.05    Consultant shall be responsible for paying, when applicable and due, all
local, State and Federal taxes, including but not limited to estimated taxes,
employment taxes, Social Security taxes, public liability insurance, payroll
withholdings, and workers’ compensation coverage, incurred as a result of the
compensation paid by CUSTOMER with proof of timely payment when requested by
CUSTOMER. Consultant agrees to indemnify and hold harmless CUSTOMER from any and
all claims, costs, losses, fees, penalties, interest, or damages suffered by
CUSTOMER resulting from Consultant’s failure to comply with this provision.


1.06    Consultant represents and warrants that: i) Consultant is fully licensed
and has the qualifications and skills necessary to perform the Services; ii)
Consultant shall provide qualified personnel to perform and will perform the
Services in a competent, professional and workmanlike manner, standard in the
industry and without the advice or direction of CUSTOMER and as set forth in
this Agreement and any applicable Statement of Work including any attachments or
related documents that are a part thereof or are included as part of the
Services; and iii) all Services will be performed in compliance with all
specifications and requirements contained in this Agreement and the applicable
Statement of Work issued hereunder including any attachments or related
documents that are a part thereof or are





--------------------------------------------------------------------------------

Page 1



--------------------------------------------------------------------------------

Exhibit 10.6


included as part of the Services. Consultant acknowledges and agrees that it has
the complete and sole discretion for the manner in which the Services under this
Agreement will be performed.


1.07    If applicable, Consultant represents and warrants sale and delivery of
all product free and clear of all liens, encumbrances and rights of Consultant
or third parties. Consultant covenants and agrees to keep all equipment and
property of CUSTOMER free and clear of any and all liens for work performed or
materials furnished hereunder and agrees to defend, indemnify and hold harmless
CUSTOMER, its agents, customers, officers, directors and employees from and
against, any and all costs, expenses, losses and damages resulting from the
filing of any such liens against CUSTOMER. As a condition to payment, Consultant
will furnish unconditional waivers or releases of such liens or receipts in full
for all claims for such work or materials.


1.08    Consultant represents and warrants if CUSTOMER is not satisfied with
Consultant Services and/or product, Consultant will immediately correct the
problem to CUSTOMER’s reasonable satisfaction.


1.09    In no event shall Consultant connect any non-CUSTOMER issued computers
and/or laptops to CUSTOMER’s network at any time while at any CUSTOMER facility
during the term of the Agreement. Any violation of this provision shall be
deemed cause for immediate termination and/or legal action as a result of any
damages to CUSTOMER. If Consultant is required to access CUSTOMER’s computer
systems in order to perform Services hereunder, Consultant agrees that
Consultant and each employee, subcontractor or agent of Consultant will (a) use
only the log-in identification assigned by CUSTOMER; (b) correctly and
completely log-off the system immediately upon completion of each session of
Service; (c) not allow any other person to use the assigned log-in
identification or improperly access CUSTOMER’s systems; (d) keep the assigned
log-in identification and all other information enabling such access strictly
confidential; (e) not access any CUSTOMER systems or data other than that which
is specifically authorized; (f) not intentionally or recklessly spread viruses
or other malicious computer code to CUSTOMER’s computer systems; and (g) not
download, transfer, save, or otherwise keep any data except as expressly
authorized in writing by CUSTOMER in accordance with any terms or limitations
required by CUSTOMER. If Consultant is required to perform Services on
CUSTOMER's premises, Consultant shall fully comply with all of CUSTOMER’s
security and privacy requirements, policies and procedures. Additionally, no
Services shall be performed by Consultant on any CUSTOMER systems without
CUSTOMER’s prior written consent.


2.    Subcontractors. Consultant shall not subcontract any of the Services to be
performed hereunder without the prior written consent of CUSTOMER. In the event
that Consultant uses subcontractors in connection with the performance of
Consultant’s obligations under this Agreement, Consultant hereby agrees to be
responsible for the direction and coordination of the services of its
subcontractors and shall ensure that such work is performed in accordance with
the terms of this Agreement. Consultant shall be responsible and liable for all
of the acts and omissions of all subcontractors and for ensuring that all
subcontractors comply with Consultant’s representations, warranties, and
obligations hereunder. CUSTOMER shall have no obligation to pay or to be
responsible for, in any way, the payment of monies to any Consultant
subcontractor.


3.    Compensation and Reimbursement. In consideration for Services to be
performed and/or products provided by Consultant pursuant to this Agreement and
the applicable Statement of Work, CUSTOMER agrees to pay Consultant $36,091.67
per month in accordance with this Agreement and the applicable Statement of
Work. Consultant acknowledges and agrees that Consultant shall submit invoices
on a monthly basis to CUSTOMER for Services rendered. If (and only if) mutually
agreed upon in a Statement of Work, CUSTOMER shall reimburse Consultant for all
actual travel and other reasonable expenses under each Statement of Work
according to CUSTOMER's Travel and Expense Policy Guidelines.


Each invoice shall be submitted to:


ap@ocwen.com


and shall list the Consultant’s tax identification number and be accompanied by
copies of all applicable receipts, covered under said invoice, including, but
not limited to, travel, rental cars, lodging and meal expenses while providing
Services for CUSTOMER. Consultant shall conspicuously place CUSTOMER’s
applicable purchase order ("PO") number on all invoices. Within the earlier to
occur of (i) thirty (30) days of expiration or termination of this Agreement or
any Statement of Work or, (ii) the completion of any separate and distinct
project within the Agreement or a given Statement of Work, Consultant must
submit to CUSTOMER an itemized invoice for any unpaid fees and/or reimbursable
expenses theretofore accrued under such Agreement or Statement of Work which
shall become due and payable in accordance with this Section.  If Consultant
fails to submit invoices to CUSTOMER by the applicable deadline set forth above,
Consultant releases and forever waives any right to charge CUSTOMER for such
amounts or to collect such amounts from CUSTOMER, and CUSTOMER shall have no
obligation to pay any such invoices or amounts. CUSTOMER and Consultant agree
that all monies paid to Consultant will be reported in accordance with the
Internal Revenue Code under Form 1099 and any other form as may be applicable
and will deliver form W-9.


4.    Confidential Information. Any information, including without limitation
vendor, loan, customer, consumer, employee information and lists, or material,
written, printed, graphic, or electronically or magnetically recorded
information





--------------------------------------------------------------------------------

Page 2



--------------------------------------------------------------------------------

Exhibit 10.6


present or accessed or, furnished or disclosed by CUSTOMER for Consultant’s use
is the sole property of CUSTOMER. Consultant agrees for itself, by through or
under, and his employees and workers to hold such and all confidential
information of CUSTOMER, its clients and third parties in the strictest
confidence, not to disclose and to use such information only for valid business
purposes required to perform Services under this Agreement and to comply with
all applicable laws, rules and regulations and further to comply in all respects
with CUSTOMER’s Confidentiality and Nondisclosure Agreement incorporated herein
attached hereto as Exhibit B and incorporated herein.


5.    Indemnity. Parties agree to indemnify, defend, and hold harmless the
other, its officers, agents, employees, affiliates, authorized personnel and
authorized users against all losses, damages, liabilities, costs, and expenses
relating to or resulting from any pending or threatened action, suit, claim,
demand, or proceeding, any judgment or decision against the other, or any
settlement agreement, arising out of: (i) the allegation that the Services or
use thereof, violate any law, rule or regulation or infringe or misappropriate
any patent, copyright, trademark, trade name, trade secret, or other proprietary
or contractual right of any third party; (ii) the negligent acts or omissions or
willful misconduct of a party and/or its employees, subcontractors and/or agents
in connection with any Services and/or work provided under this Agreement; (iii)
any failure of a party and/or its employees, subcontractors and/or agents to
perform any of its covenants or obligations under this Agreement; and (iv) any
acts by a party and/or its employees, subcontractors and/or agents beyond the
scope of authority under this Agreement. Party retains the right to participate
in the defense of any such action, suit, claim, demand, or proceeding and other
party shall not settle any such action, suit, claim, demand, or proceeding
without the written consent of the affected party. Notwithstanding the above,
all indemnification rights of the Consultant applicable due to her tenure as an
employee of CUSTOMER are still in effect.


6.    Term and Termination. This Agreement shall become effective as of the
Effective Date set forth above and shall continue in effect for a period of up
to 6 months, unless sooner terminated as provided herein. CUSTOMER may terminate
this Agreement and/or a Statement of Work immediately with or without cause. In
the event CUSTOMER terminates this Agreement prior to expiration of the 6 month
term, Consultant shall still be entitled to the fees set forth in Section 3 for
the 6 month period. If, at any time, there are no then-active Statements of
Work, Consultant may terminate this Agreement upon thirty (30) days prior
written notice to CUSTOMER. Upon termination of this Agreement, Consultant
agrees to return to CUSTOMER all equipment, hardware, software, or any other
materials pertaining to CUSTOMER which are in the possession of Consultant or
which may have been entrusted to Consultant.
 
7.    Proprietary Rights.


7.01     Consultant acknowledges and agrees that all written material, including
but not limited to documentation, diskettes, tapes, listing, source code and/or
object code, designs, plans, reports, specifications, drawings, inventions,
processes, and other information or items produced by Consultant while
performing Services under this Agreement will be considered a
“work-made-for-hire” and shall become the property of CUSTOMER. Consultant
agrees to assign all such property and rights to CUSTOMER declaring such work as
the sole and exclusive property of CUSTOMER. Furthermore, Consultant will assist
CUSTOMER, as requested, in acquiring any and all copyrights, patents, or
trademarks for such property under this Agreement.


7.02 Consultant represents and warrants that all Services provided to CUSTOMER,
do not and will not infringe any copyrights, trademarks, patents, or other
proprietary interests of any third party, nor has any claim (whether or not
embodied in an action, past or present) of such infringement been threatened or
asserted, nor is such a claim pending against Consultant.


8.    Assignment. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, CUSTOMER may assign, without Consultant’s consent, this Agreement, in
whole or in part, to CUSTOMER’s subsidiaries, affiliates, or any change of
control. Unless otherwise provided herein, any attempted or purported assignment
without the prior written consent of the other party shall be null and void.
This Agreement shall be binding upon the parties' respective successors and
permitted assigns.


9.     Non-Solicitation. During the term of this Agreement and for a period of
one (1) year following termination of this Agreement, neither party shall
solicit the employment of, employ, or induce the termination of employment of,
any employee of the other party unless such party shall have consented in
advance in writing. The foregoing restriction will not apply to individuals
hired as a result of use of a general solicitation, such as untargeted job
postings, job listings or advertisements not specifically directed to employees
of the other party.
  
11.    Limitation of Liability. EXCEPT FOR BREACH OF OWNERSHIP OR A BREACH OF
CONFIDENTIALITY, A PARTY SHALL NOT BE LIABLE TO THE OTHER PARTY FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND
(INCLUDING BUT NOT LIMITED TO LOST PROFITS), REGARDLESS OF THE FORM OF ACTION,
WHETHER FOR BREACH OF CONTRACT, TORT OR OTHERWISE, WHICH MAY ARISE OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND EVEN IF A PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.







--------------------------------------------------------------------------------

Page 3



--------------------------------------------------------------------------------

Exhibit 10.6


12.     Publicity. Consultant acknowledges and agrees that it will not use
CUSTOMER’s name and/or logo in any of Consultant’s marketing materials,
including but not limited to client listings, press releases, brochures, and
website locations, without CUSTOMER’s prior written approval.


13.    Miscellaneous.


13.01     CUSTOMER promotes a diverse and inclusive working environment which
influences how it runs its business. As part of its core values, CUSTOMER
believes in procuring vendors who align with its diversity and inclusion
strategies and encourages vendors to participate in CUSTOMER’s vendor diversity
program. If Consultant and/or its subcontractors are interested in participating
in CUSTOMER’s vendor diversity program, each registrant will be required to
provide a copy of its diverse vendor certification to CUSTOMER. 


13.02     Notices required to be given under this Agreement by either party to
the other may be effected by personal delivery in writing or by registered or
certified mail postage, prepaid with return-receipt requested. Mailed notices
must be addressed to the parties at the addresses appearing in the introductory
paragraph of this Agreement, and all notices to CUSTOMER shall be sent to the
attention of CUSTOMER’s General Counsel or Secretary. A party may change the
address set forth above by giving written notice in accordance with this
section. Notices delivered personally will be deemed communicated as of actual
receipt; mailed notices will be deemed communicated as of the day of receipt or
the fifth (5th) day after mailing, whichever occurs first.


13.03    This Agreement supersedes any and all agreements, either oral or
written, between the parties with respect to the subject matter hereof and
contains all of the representations, covenants, and agreements between the
parties with respect to the rendering of the Services set forth herein. Each
party to this Agreement acknowledges that no representation, inducements,
promises, or agreements, orally or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not contained in this Agreement,
and that no other agreement, statement, or promise not contained in this
Agreement will be valid or binding. Any modification to this Agreement will be
effective only if it is in a writing signed by both parties.


13.04    If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
will continue in full force and effect without being impaired or invalidated in
any way.


13.05     If any legal action, including an action for declaratory relief, is
brought to enforce or interpret the provisions of this Agreement, the prevailing
party will be entitled to reasonable attorneys’ fees, which may be set by the
court in the same action or in a separate action brought for that purpose, in
addition to any other relief to which that party may be entitled.


13.06    Consultant acknowledges that the Services to be rendered by Consultant
are unique and personal, and accordingly, Consultant may not assign any of
Consultant’s rights or delegate any of Consultant’s obligations under this
Agreement except as specifically provided herein.


13.07    Waiver by either party of any breach of any provisions of this
Agreement shall not operate or be construed as a waiver of any subsequent or
other breach nor, unless otherwise agreed in writing, shall the failure of any
party to require the performance by the other party of any provisions hereof in
any way affect the full right of the non-breaching party to require such
performance at any time thereafter.


13.08    This Agreement will be governed by and construed in accordance with the
laws of the State of New York without regard to rules regarding conflict of
laws. The parties hereby knowingly and voluntarily waive any right which either
or both may have to receive a trial by jury with respect to the claims,
controversies or disputes arising out of or which relate to this Agreement or
the subject matter hereof.
    
13.09    Section headings in this Agreement are for convenience of reference
only and are not part of this Agreement. This Agreement may be executed in two
or more counterparts, each of which, when so executed and delivered, shall be an
original instrument, but all of which together shall constitute a single
agreement. A signature on a copy of this Agreement received by either party by
facsimile or portable document format (PDF) is binding upon the other party as
an original. The parties shall treat a photocopy of such facsimile or PDF as a
duplicate original. The parties agree that a secured electronic signature
process is acceptable and binding.






















IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.







--------------------------------------------------------------------------------

Page 4



--------------------------------------------------------------------------------

Exhibit 10.6




Ocwen Financial Corporation                     Catherine M. Dondzila
    
                                                        
Authorized Signature                        Authorized Signature


                                                        
Printed Name                            Printed Name


                                                        
Title                                Title


                                                        
Date                                Date


    
                            







--------------------------------------------------------------------------------

Page 5



--------------------------------------------------------------------------------

Exhibit 10.6


Exhibit A


STATEMENT OF WORK




Ocwen Financial Corporation and
Catherine M. Dondzila


Consulting Services




Reference is made to that certain Consultant Agreement (the "Agreement"), dated
as of June 1, 2019, by and between Ocwen Financial Corporation, for itself and
for the benefit of its subsidiaries, affiliates, and any change of control
("CUSTOMER ") and Catherine M. Dondzila ("Consultant"). This Statement of Work
(“Statement of Work”), made effective as of the June 1, 2019 (“SOW Effective
Date”), is by and between Consultant and CUSTOMER and is issued pursuant to the
Agreement. Capitalized terms used but not defined in this Statement of Work have
the meanings given in the Agreement.


The Agreement and any documents attached hereto are hereby incorporated by
reference into this Statement of Work. This Statement of Work, together with the
Agreement and other documents attached hereto, constitutes the complete
contractual agreement between the undersigned parties with respect to the
Services described herein.


1.
Scope of Services: All tasks and cooperation that may be requested by the
Customer.

2.
Term: This Statement of Work shall be effective on the SOW Effective Date and
shall remain in effect for the term of the Agreement.

3.
Fees: In





The undersigned parties have caused this Statement of Work to be executed by
their respective duly authorized representatives. This Statement of Work may be
executed in any number of multiple counterparts, all of which shall constitute
but one and the same original. A signature on a copy of this Statement of Work
received by either party by facsimile or portable document format (PDF) is
binding upon the other party as an original. The parties shall treat a photocopy
of such facsimile or PDF as a duplicate original. The parties agree that a
secured electronic signature process is acceptable and binding.






Ocwen Financial Corporation                        Catherine M. Dondzila
    
                                                        
Authorized Signature                        Authorized Signature


                                                        
Printed Name                            Printed Name


                                                        
Title                                Title


                                                        
Date                                Date









--------------------------------------------------------------------------------

Page 6



--------------------------------------------------------------------------------

Exhibit 10.6


Exhibit B


CONFIDENTIALITY AND NONDISCLOSURE AGREEMENT




THIS CONFIDENTIALITY AND NONDISCLOSURE AGREEMENT (this “Agreement”) is entered
into as of June 1, 2019, by and between Ocwen Financial Corporation, on behalf
of itself and its subsidiaries, affiliates, and any change of control,
(hereinafter collectively referred to as (“CUSTOMER”), and Catherine M. Dondzila
(“Consultant”).


RECITALS


WHEREAS, CUSTOMER is a company engaged in the business of originating, selling,
and/or servicing mortgage loans and, in the course of such business, holds,
uses, and/or has access to confidential information, including but not limited
to, consumer and customer information relating to the mortgage loans, and
information, programs or systems that it has developed or that it has licensed
from others (collectively, “the Information, Programs and Systems”);


WHEREAS, Consultant wishes to perform certain services on behalf of CUSTOMER,
(the “Services”);


WHEREAS, in performing the Services, Consultant will have access to or receive,
use, possess, store, or dispose some or all of the Information, Programs or
Systems; and


WHEREAS, CUSTOMER is willing to permit Consultant to perform the Services
provided that the resulting access to or receipt, use, possession, storage or
disposition of the Information, Programs or Systems by Consultant will be
subject to the confidentiality, nondisclosure and other restrictions imposed by
this Agreement.


AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereby agree as follows:


1.
CONFIDENTIAL INFORMATION.



a.    Definition. For the purpose of this Agreement, the term “Confidential
Information” shall mean any information (including but not limited to, formulas,
patterns, compilations, programs, devices, methods, techniques and processes,
and vendor, loan, customer, consumer and employee information and lists)
relating to CUSTOMER’s business or affairs, including but not limited to,
existing systems, software, firmware, hardware, products and services, and those
in development, and accompanying marketing plans and business strategies, now
known or in possession of, or hereafter learned or acquired, by CUSTOMER, or any
third party’s information in CUSTOMER’s possession which is subject to an
obligation on the part of CUSTOMER to maintain the confidentiality of such
information, including without limitation, consumer and customer information.
The Confidential Information of CUSTOMER derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure or use.


b.    Identification. CUSTOMER shall have no obligation to specifically identify
any information as to which the protection of this Agreement extends by any
notice or other action, and all information and materials relating to the
business of CUSTOMER, including but not limited to, consumer and customer
information, its systems, software, firmware, hardware, products, services,
marketing plans and business strategies will be presumed to be Confidential
Information and will be so regarded by Consultant unless the materials or
information are: (i) already known to Consultant at the time that they are
disclosed by CUSTOMER and are not subject to any other nondisclosure agreement
between the parties; or (ii) publicly known at the time of the disclosure to
Consultant by CUSTOMER through no act or failure to act by the Consultant or its
Representatives (defined below) in breach of this Agreement.


c.    Exceptions. Confidential Information and the obligations required under
this Agreement will not include information that: (i) has become publicly known
through no fault of Consultant or its Representatives; (ii) is received by
Consultant properly and lawfully from a third party without restriction on
disclosure and without knowledge or reasonable suspicion that the third party’s
disclosure is in breach of any obligations to CUSTOMER; (iii) has been developed
by Consultant completely independent and without the use of any Confidential
Information; or (iv) has been approved for public release by prior written
authorization of CUSTOMER.


2.
OBLIGATIONS.

Consultant agrees that:


a.    It will abide by and respect CUSTOMER’s rights of any nature (including
without limitation obligations imposed upon CUSTOMER to protect the rights of
third parties) in the Confidential Information (including but not limited to,
patents, copyrights and trade secrets) and will maintain and preserve the
confidentiality of such information, including





--------------------------------------------------------------------------------

Page 7



--------------------------------------------------------------------------------

Exhibit 10.6


but without limitation, taking such steps to protect and preserve the
confidentiality of the Confidential Information as it takes to preserve and
protect the confidentiality of its own proprietary and confidential information;


b.    It will restrict disclosure of the Confidential Information to only those
directors, officers, employees, and agents (collectively, “Representatives”) of
Consultant: (i) who reasonably need to have access to the Confidential
Information for purposes of the Services; and (ii) in the case of parties other
than licensed professionals who are bound by rules of professional conduct not
to disclose Confidential Information, in a non-disclosure agreement with
Consultant that is substantially similar to this Agreement;


c.    It will take all reasonable measures necessary to compel compliance by
Consultant’s Representatives and affiliates with the provisions of this
Agreement. Consultant shall be responsible for any breach of this Agreement by
Representatives of Consultant (or anyone else to whom Consultant discloses
Confidential Information);


d.    It will not disclose such Confidential Information to any third party
(including subcontractors and consultants) without the express written consent
of CUSTOMER;


e.    It will not disassemble, “reverse engineer,” “reverse compile” or analyze
the inputs and outputs of any software or hardware provided or to which it has
access under this Agreement for any purpose, including but not limited to,
attempting to ascertain or deduce the functionality or workings of the software
or hardware;


f.    It will, upon termination of the services provided to CUSTOMER or at any
time upon CUSTOMER’s written request, immediately return to CUSTOMER or destroy,
as CUSTOMER may direct, all tangible material within its possession, custody or
control containing or reflecting any portion of the Confidential Information,
and shall make no further use of the Confidential Information for any purpose;
and upon CUSTOMER’s request, Consultant will promptly certify that such action
has been taken;


g.    It and its Representatives shall comply with all federal, state and local
laws, rules, regulations and ordinances governing or relating to privacy rights
in connection with its performance under this Agreement including, without
limitation, the Gramm-Leach-Bliley Act ("GLB Act"). Consultant understands that
the Federal Trade Commission is expected to issue final regulations implementing
the provisions of the GLB Act (as well as amendments to and interpretations of
such regulations from time to time) and that, pursuant to these regulations,
financial institutions such as CUSTOMER may be required to modify their policies
and procedures regarding the collection, use and/or dissemination of consumer
and customer information. Furthermore, Consultant agrees to develop, implement
and maintain appropriate safeguards to ensure the security and confidentiality
of such nonpublic, personal information of consumers and customers of CUSTOMER.
To the extent such regulations are issued (and at such time the regulations are
amended or interpreted), Consultant agrees that this Agreement will be deemed to
be automatically amended to reflect any changes adopted by CUSTOMER to its
policies regarding consumer and customer information collection, use and/or
dissemination, that CUSTOMER deems necessary or appropriate to respond to these
regulations (as amended or interpreted from time to time), and as to which
CUSTOMER gives Consultant written notice. In addition, Consultant acknowledges
and agrees that it shall use its best efforts to take all appropriate actions to
address incidents of unauthorized access, use or disclosure (actual or
suspected) to CUSTOMER’s consumer and/or customer non-public personal
information, including but not limited to, immediately notifying CUSTOMER in
writing of any such incident and such notice shall include a detailed
description of the circumstances of the disclosure and the parties involved;
Consultant agrees that it shall not communicate with any third party, including,
but not limited to the media, vendors, and consumers regarding any security
breach without the express written consent and approval of the content of the
communication by the CUSTOMER; and


h.    CUSTOMER shall have the right, during regular office hours and upon
reasonable notice, to audit the Consultant to ensure compliance with the terms
of this Agreement, the GLB Act and other privacy laws and regulations.
Furthermore, in the event Consultant conducts its own internal and/or external
audits to ensure such compliance, Consultant agrees to provide CUSTOMER with a
complete copy of the audit.


3.
OWNERSHIP.

Consultant acknowledges that CUSTOMER will maintain sole and exclusive ownership
of (or other rights to) all right, title, and interest in and to Confidential
Information, including as between Consultant and CUSTOMER, ownership of (or
other rights to) all copyrights, patents and trade secrets pertaining thereto.
Nothing contained in this Agreement will be construed as granting or conferring
any rights to Consultant by license or otherwise, expressly or implicitly, to
the Confidential Information, or any invention, discovery or improvement related
to the Confidential Information, made, conceived or acquired prior to or after
the date of this Agreement including but not limited to, “derivative works” (as
such term is defined in Section 101 of the United States Copyright Act of 1976,
as amended, and as construed under applicable case law) thereof, and CUSTOMER
shall retain all of its proprietary rights (including but not limited to,
patents, copyrights and trade secrets) with respect thereto.


4.
REQUIRED LEGAL DISCLOSURE.

Upon receipt of any governmental, judicial or administrative order, subpoena, or
discovery request seeking the disclosure of Confidential Information, Consultant
shall immediately notify CUSTOMER in writing of the Confidential





--------------------------------------------------------------------------------

Page 8



--------------------------------------------------------------------------------

Exhibit 10.6


Information sought so that CUSTOMER may seek an appropriate protective order, or
take other appropriate measures or, at its discretion, waive Consultant’s
compliance with the provisions of this Agreement. Consultant shall cooperate
reasonably with CUSTOMER in contesting such request/demand (at CUSTOMER’s
expense), including consulting as to the advisability of legally attempting to
contest or limit such request/demand. If in the absence of a protective order or
a waiver hereunder from CUSTOMER, Consultant is compelled to disclose any
Confidential Information to any tribunal or suffer penalty, Consultant may
disclose such Confidential Information to such tribunal without liability
hereunder; provided, however, Consultant: (i) shall give CUSTOMER written notice
of the Confidential Information to be so disclosed as far in advance of its
disclosure as is practicable; (ii) shall furnish only that portion of the
Confidential Information which it is legally required to; and (iii) shall use
best efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to such portions of the Confidential Information to
be disclosed as CUSTOMER designates.


5.
ENFORCEMENT.

In consideration of the access provided to or disclosure of the Confidential
Information to Consultant, Consultant covenants and agrees as follows:


a.    Equitable Relief. Any and all Confidential Information is considered to
include but not limited to all consumer and customer information, all mortgage
loan information, and valuable trade secrets of, or entrusted to the possession
of, CUSTOMER. Due to the unique subject matter of this Agreement and the
difficulty of measuring damages which would result to CUSTOMER from Consultant’s
breach of the this Agreement, CUSTOMER shall have the right to have all
obligations, undertakings, agreements, covenants and other provisions of this
Agreement specifically performed by Consultant, and CUSTOMER shall have the
right to obtain preliminary and permanent injunctive relief to secure specific
performance, and to prevent a breach or contemplated breach of this Agreement.
CUSTOMER’s right to obtain such equitable relief will not limit its right to
obtain other remedies, including those referred to below.


b.    Damages. Consultant shall provide to CUSTOMER a full accounting of any and
all gross profits, gains, earnings and proceeds received by Consultant or any
other person or entity as a result of or in connection with a violation of this
Agreement, and shall pay and disgorge same to CUSTOMER. Consultant acknowledges
and agrees that, in the event of Consultant’s breach of its obligations under
this Agreement, CUSTOMER will suffer damages far in excess of such gross
profits, gains, earnings and proceeds received by Consultant or others;
therefore, nothing in this Agreement shall be construed as limiting CUSTOMER’s
right to any other remedies available at law or in equity, including pursuing
actions for actual, punitive, consequential and other damages.


c.    Indemnification. Consultant agrees to and will be responsible and
primarily liable for, and agree to and shall indemnify CUSTOMER from and
against, any and all claims, demands, actions, losses, damages, liabilities,
costs and expenses (including attorneys’ fees and other charges) and
disbursements incurred or sustained as a result of any breach by Consultant
and/or Consultant’s Representatives or affiliates of any of the provisions
hereof (including without limitation, any unauthorized use or disclosure of the
Confidential Information by Consultant or Consultant’s Representatives or
affiliates, or otherwise resulting from the acts or omissions of Consultant, or
the acts or omissions of Consultant’s Representatives or affiliates).


6.
DISCLAIMER.

CUSTOMER makes no representation, warranty, or assurance under this Agreement as
to the accuracy, completeness, condition, suitability, or performance of the
Confidential Information furnished or to be furnished, or the absence of any
conflict or infringement of the intellectual property or other rights of other
parties, and disclaims any and all liability that may be based on the
Confidential Information, errors therein, or omissions therefrom or such
conflicts or infringements.


7.
TERM.

Except as otherwise specifically provided for herein or in a signed written
agreement between the parties, Consultant agrees that this Agreement will remain
in force and effect in perpetuity.


8.
MISCELLANEOUS.

a.    Reasonable Restrictions. Consultant represents to CUSTOMER that the
enforcement of the restrictions contained in this Agreement would and will not
be unduly burdensome to Consultant and acknowledges that Consultant is willing
and able to compete in other geographical areas, and in many businesses, not
prohibited by this Agreement. The parties to this Agreement hereby agree that
the covenants contained in this Agreement are reasonable and necessary
restrictions for the purpose of protecting the goodwill and other business
interests of CUSTOMER, which includes CUSTOMER’s expectation of expanding its
business without competition from Consultant for such period.


b.    Amendment and Waiver. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge, or waiver is sought. No delay or failure at
any time on the part of CUSTOMER in exercising any right, power or privilege
under this Agreement, or in enforcing any provision of this Agreement, shall
impair any such right, power or privilege, or be construed as a waiver of such
provision, or be construed as a waiver of





--------------------------------------------------------------------------------

Page 9



--------------------------------------------------------------------------------

Exhibit 10.6


any default or as any acquiescence therein, or shall affect the right of
CUSTOMER thereafter to enforce each and every provision of this Agreement in
accordance with its terms.


c.    Entire Agreement; Severability. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof,
and it supersedes all prior oral or written agreements, commitments, or
understandings with respect to such matters. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.


d.    Successor. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


e.    Governing Law/Jurisdiction The interpretation and enforcement of this
Agreement will be governed by the laws of the State of New York without regard
to rules regarding conflict of laws. The parties hereby knowingly and
voluntarily waive any right which either or both may have to receive a trial by
jury with respect to the claims, controversies or disputes arising out of or
which relate to this Agreement or the subject matter hereof.


f.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. For purposes hereof, a facsimile or
portable document format (PDF) copy of this Agreement, including the signature
pages hereto, will be deemed to be an original. The Parties agree that a secured
electronic signature process is acceptable and binding.


g.    Restrictions on Assignments and Sublicenses. Consultant may not sell,
transfer, assign, sublicense, or subcontract any right or obligation hereunder
without the prior written consent of CUSTOMER.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.




Ocwen Financial Corporation                Catherine M. Dondzila


Signature: /s/ Denise M. O’Sullivan        Signature: /s/ Catherine M. Dondzila


Name : Denise M. O’Sullivan        Name: Catherine M. Dondzila


Date: Jun 14, 2019        Date: 06/12/19


 











--------------------------------------------------------------------------------

Page 10

